Citation Nr: 0921072	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-07 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
including service connection for the cause of the Veteran's 
death. 

2.  Entitlement to accrued benefits. 

3.  Entitlement to a nonservice-connected death pension.  


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Sister



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty with the Philippine Scouts 
from August 1946 to April 1947.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The appellant seeks benefits as the Veteran's son who became 
permanently incapable of self support prior to attaining 
eighteen years of age. 

The appellant testified before the Board sitting at the RO in 
July 2008.  A transcript of the hearing is associated with 
the claims file. 
 

FINDINGS OF FACT

1.  The only active service certified by the U.S. Army was 
for honorable service in the Philippine Scouts from August 
1946 to April 1947.

2.  The Veteran died on September [redacted], 1988.  The cause of 
death listed on the death certificate was pulmonary 
tuberculosis.  

3.  The Veteran's pulmonary tuberculosis first manifested 
greater than three years after service and is not related to 
any aspect of service.  

4.  There was no evidence of disability, claims, ratings, or 
decisions of record at the time of the Veteran's death that 
entitled him to payment of any VA benefits.


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to service 
did not cause or contribute substantially or materially to 
the cause of the Veteran's death, and the Veteran was not 
rated as totally disabled at the time of death.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1310, 1318 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).  

2.  The criteria for payment for accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002): 38 C.F.R. § 3.1000 
(d) (2008).  

3.   The veteran did not have qualifying service for VA death 
pension benefits to survivors.  38 U.S.C.A. §§ 101, 107, 
1521, 1542 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Finally, VA must provide the criteria necessary to establish 
status as the Veteran's surviving child who became 
permanently incapable of self support prior to attaining 
eighteen years of age.

In June 2006, the RO provided a VA form for submission of a 
formal claim and very brief notice that did not meet the 
requirements discussed above.  No additional notice was 
provided prior to the initial decision on the DIC claim.  
Therefore, the duty to notify was not satisfied.  In order to 
determine whether to proceed with the adjudication, the Board 
will examine whether the error was prejudicial to the 
appellant and affected the essential fairness of the 
adjudication.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
appellant submitted statements and provided testimony that 
demonstrated his actual knowledge of the Veteran's benefit 
status at the time of his death, the criteria the criteria 
for service connection for the cause of death, and the 
criteria to establish his eligibility as a surviving child.  
In a June 2006 informal claim, the appellant submitted the 
death certificate of his mother (the Veteran's spouse) and an 
affidavit from his siblings regarding his educational and 
occupational limitations.  In attachments to his August 2006 
formal claim, the appellant submitted certificates of his 
birth, certificates of the Veteran's marriage, certificates 
of death of the Veteran, and records of the Veteran's 
military service.  In October 2006, the appellant discussed 
his disability status and the intention to submit medical and 
psychiatric examinations.  In correspondence in December 
2006, the appellant submitted a medical certificate relevant 
to the Veteran's cause of death.  In a July 2008 Board 
hearing, the appellant provided testimony relevant to his 
knowledge and observations of the Veteran's health prior to 
his death.  In January 2007 the RO provided a statement of 
the case with an opportunity to respond.  Although the 
statement of the case may not substitute for adequate notice, 
the Board concludes from the information provided to the 
appellant and from his written and oral testimony that he had 
actual knowledge of the criteria for DIC and that a 
reasonable person could be expected to understand what was 
required to substantiate the claim.  Therefore, the Board 
concludes that the notice errors did not affect the essential 
fairness of the adjudication of the claim for DIC.  

In the case of the claims for accrued benefits and for a 
survivor's nonservice-connected pension, notice is not 
required because the claims cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (Jun. 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has not obtained a 
medical examination of the appellant for reasons provided 
below.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

Dependency and Indemnity Compensation

Dependency and Indemnity Compensation (DIC) may be paid to a 
surviving spouse when a Veteran dies after December 31, 1956 
from a service-connected or compensable disability.  When 
there is no surviving spouse, DIC may be paid to a Veteran's 
child.  38 U.S.C.A. §§ 1310, 1313, 1314; 38 C.F.R. § 3.5.  
For VA benefit purposes, the definition of a child includes a 
legitimate son who is unmarried and who became permanently 
incapable of self support before attaining the age of 
eighteen years.  Other criteria for a child of the Veteran 
are not applicable in this case.  38 U.S.C.A. § 101(4)(A) 
(West 2002).  

DIC for a surviving child is also authorized in cases where a 
veteran's death was not service-connected, provided that the 
veteran was in receipt of or entitled to receive compensation 
at the rate of a 100 percent (total) rating due to service-
connected disability for a period of at least 5 years from 
the date of his discharge or release from active duty, for 10 
or more years immediately preceding his death, or for a 
continuous period of not less than 1 year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999. 
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if, 
in the case of active tuberculosis, is manifested to a degree 
of ten percent or more within three years of the date of 
separation from service. 38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3); see 38 U.S.C.A.
§ 1101(3) and 38 C.F.R. § 3.309(a).

U.S. Army personnel records showed that the Veteran performed 
honorable service in the Philippine Scouts in 1946 and 1947.  
There is no indication that his discharge was for a medical 
disability.  He died on September [redacted], 1988.  The cause of 
death listed on the death certificate was pulmonary 
tuberculosis.  At the time of his death, the Veteran had no 
service-connected disabilities, was not receiving any VA 
compensation, and had no pending claims.  

Official Philippine government records showed that the 
Veteran was married at the time of his death and that the 
appellant is the Veteran's legitimate son.  The Veteran's 
spouse died in April 2006.  

Service treatment records could not be recovered as the 
National Personnel Records Center reported in May 2005 that 
the records were destroyed in a fire.  In a May 1989 medical 
certificate, a municipal public health physician noted that 
he had treated the Veteran for pulmonary tuberculosis for two 
years prior to the Veteran's death.  The physician further 
noted that the disease was far advanced and that the Veteran 
died of respiratory arrest secondary to pulmonary 
tuberculosis.  In a February 2002 medical certificate, the 
same physician noted that the Veteran had been suffering from 
pulmonary tuberculosis for "some time" prior to death.  

In a July 2008 Board hearing, the appellant stated that he 
was born in 1948 and at the age of 27 observed the Veteran's 
symptoms of weakness, recurrent coughing, and shortness of 
breath.  He stated that the Veteran had not sought medical 
treatment prior to that time but that a physician told the 
Veteran that the symptoms were the beginning of pulmonary 
tuberculosis.  The appellant's sister (Veteran's daughter) 
stated that she was born in 1940 and at the age of 30 
observed that the Veteran was very thin and sought treatment 
for coughing and weakness.  The witnesses did not comment on 
the Veteran's military service or health prior to the 1970s.  
The appellant did not provide testimony relevant to his own 
health and contended incapacity.  

The Board concludes that service connection for pulmonary 
tuberculosis, the cause of the Veteran's death, is not 
warranted because the disease first manifested many years 
after military service and is not related to any aspect of 
service.  When the veteran's medical records are lost, the 
Board has a heightened duty to assist the claimant in 
developing the claim.  Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  Here, the appellant and his sister stated that they 
first observed the Veteran's pulmonary distress and weakness 
not earlier than 1970 and that the Veteran had not sought 
medical treatment prior to that date.  A municipal public 
health physician noted that he treated the Veteran for two 
years prior to the Veteran's death in 1988.  He also noted 
that the Veteran had been experiencing symptoms for "some 
time" with no additional clarification.  The appellant does 
not contend, nor does the record show, that the Veteran had 
symptoms or was diagnosed and treated for pulmonary 
tuberculosis in service or within three years after service.  
As there is no lay or medical evidence of in-service 
incurrence or aggravation of the disease in service or within 
three years after service, the criteria for service 
connection for pulmonary tuberculosis have not been met.  

Therefore, entitlement to DIC is not warranted because the 
Veteran did not die of a service-connected disability nor was 
he entitled to receive compensation for a service-connected 
disability at any time prior to his death.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accrued Benefits and Nonservice-connected Death Pension

Periodic payments for VA benefits for which a veteran was 
entitled at time of death under existing ratings or decisions 
or those based on evidence in the file at death and due and 
unpaid may be paid upon the death of the Veteran's spouse to 
the children of the deceased veteran.  38 U.S.C.A. § 5121.  A 
claim for accrued benefits must be filed within one year of 
the veteran's death.  38 C.F.R. § 3.1000 (d).  

Here, the Veteran died on September [redacted], 1988.  The claims 
file contains no evidence of disabilities, claims, ratings or 
decisions at the time of his death that entitled the Veteran 
to any VA benefits at that time.  No additional evidence 
received after the date of death may be considered.  
Therefore, no compensation was due or unpaid.  

Service department records showed that the veteran served in 
the Philippine Scouts from August 1946 to April 1947.  As 
service department certifications of service are binding on 
VA, there is no additional evidence for the appellant to 
provide.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
The appellant does not dispute that the veteran's service was 
as certified.  

Generally, service as a Regular Philippine Scout is included 
for pension, compensation, dependency and indemnity 
compensation (DIC) and burial allowances.  38 C.F.R. 
§ 3.40(a).  However, those inducted between October 6, 1945 
and June 30, 1947 are governed by section 14 of the Armed 
Forces Voluntary Recruitment Act of 1945, and their service 
is qualifying service for benefits under 38 U.S.C., Chapters 
11 & 13, but not for pension benefits under 38 U.S.C., 
Chapter 15.  38 U.S.C.A. § 107(b), 1521, 1542; 38 C.F.R. 
§ 3.40(b); Manlincon v. West, 
12 Vet. App. 238, 240 (1999); Laruan v. Principi, 4 Vet. App. 
100, 100-01 (1993).  

As noted above, it is not in dispute that the veteran's only 
active service was with the Philippine Scouts from August 
1946 to April 1947.  The appellant asserts that this service 
should entitle him to VA death pension benefits.  However, 
under the controlling law and regulations, the veteran's 
service is not qualifying service for VA death pension 
benefits.  

In cases such as this, where the law and not the evidence is 
dispositive, the claims are to be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Finally, the Board intimates no finding or decision regarding 
the appellant's status as permanently incapable of self 
support prior to attaining eighteen years of age because 
entitlement to the claimed benefits is denied on other 
grounds. 





ORDER

Dependency and Indemnity Compensation including service 
connection for the cause of death is denied. 

Payment of accrued benefits is denied. 

Entitlement to a nonservice-connected death pension is 
denied.  



____________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


